LatimeR, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
I agree with my associates that the cross-examination and introduction of independent evidence went beyond the bounds of materiality, relevancy and competence and that a rehearing should be granted on the one specification. While the board of review concluded the introduction of the questioned evidence approached the improper, it found no prejudice. In doing so, it must have failed to consider that the accused was a witness in his own defense and categorically denied the commission of the sex offense. Obviously, testimony which would affect his credibility would prejudice him as the court-martial would be less inclined to give weight to his testimony.
My reasons for disagreeing with the Court are founded in the action which grants a rehearing on the other offenses. The accused did not testify on those crimes, and the compelling evidence of the Government stands un-rebutted. I can see no fair risk that the accused could be prejudiced on those findings and, therefore, I would return the record to the board of review either to grant a rehearing on the one specification or reassess the appropriateness of sentence on the other offenses.